Citation Nr: 1645174	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to September 19, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, and His Daughter


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to April 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for PTSD and assigned a 30 percent rating effective June 17, 2008.  

In September 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Thereafter, in April 2014, the Board remanded the issues on appeal for additional development, as pertaining to entitlement to a higher schedular evaluation, that development has been completed and the issue is ready for adjudication.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifest throughout the appeal by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.




CONCLUSION OF LAW

The criteria for a 70 percent rating throughout the appeal, but not greater, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

In this decision, the claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  The Veteran has submitted personal statements during the pendency of his appeal in support of his claim.  

Pursuant to the Board's April 2014 remand, additional treatment records were added to the Veteran's claims file and the Veteran was afforded a VA examination in April 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that mandates of the April 2014 remand have been met. 

Additionally, the Veteran was afforded VA examinations in March 2009, October 2011 and March 2015.  The examination reports demonstrate that thorough examinations were conducted wherein the examiners considered the Veteran's history and provided a rationale for the conclusions they reached.  Therefore, the Board finds that the opinions they espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.

II.  Increased Rating for PTSD

Laws and Regulations

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD with major depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  


PTSD is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411.

The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 60 to 70 indicate moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

In a March 2009 rating decision, the RO awarded service connection for PTSD with a disability rating of 30 percent effective June 17, 2008.  In an April 2015 rating decision, the RO assigned an increased 50 percent disability evaluation, effective September 19, 2012.  The Veteran contends that his PTSD warrants higher disability ratings for all periods on appeal.

At a March 2009 VA examination, the Veteran reported daily symptoms of mild to moderate severity.  During his examination, the Veteran described being married twice to his wife, he stated that they had been married the first time for twenty seven years and were remarried in 2004.  He described the relationship as okay and shaky.  The Veteran reported few friends due to issues with trust.  The Veteran reported an excellent relationship with his daughter.  

The examiner found no impairment of thought process or communication, no evidence of delusions or hallucinations he had good eye contact.  There were no inappropriate behaviors, he denies suicidal or homicidal thoughts and was able to maintain minimal personal hygiene and other activities of daily living.  The Veteran was fully oriented.  There was no evidence of memory loss or impairment.  He was not obsessive or ritualistic, speech was normal, there were no panic attacks.  The Veteran showed no evidence of impaired impulse control, difficult falling asleep and irritability.  A diagnosis of PTSD with a GAF score of 62 were assigned.  The examiner noted that the Veteran's PTSD caused occasional decrease in work efficiency but satisfactory functioning.  Mild interpersonal difficulties were noted.

In a March 2009 VA medical center treatment note, the Veteran reported a difficult week, he explained that his daughter and grandchildren came to his house to visit and that the Veteran and his son-in law had a heated argument and that 911 was called.  The Veteran explained that he felt his son in law may have become violent with his daughter.  

In a March 2011 letter from the Veteran's readjustment counsellor, B.Y., it was noted that in order to prevent loneliness, the Veteran involved himself in groups in ways which allow distraction without connection.  B.Y. stated that the Veteran's angry outbursts caused marital distress and continued distancing from significant others.  It was noted that the Veteran reported being emotionally unavailable and fearful of becoming attached to others, which may be due to experiences of loss while serving in the military.  B.Y. stated that the Veteran experiences panic when remembering the past or when there is a perceived loss of control.  He also reports difficulties with short term memory and additional fears of worsening mental acuity as he becomes less active and less able to distract himself.

At an October 2011 VA examination, the VA examiner found that the Veteran had mostly mild to occasionally moderate PTSD.  The Veteran reported that he volunteered about 30 hours per week for various Rutland, Vermont area Vietnam and other veterans groups and that he otherwise enjoys time renovating his house doing household chores visiting with family or watching television.  Symptoms to include difficulty sleeping, irritability and anxiety were described.  The examiner found mild PTSD with predominance of avoidance, and numbing and hyperarousal symptoms and reasonably well controlled.

The Veteran testified before the Board in September 2012 with his wife and daughter.  During the hearing, the Veteran reported sleep disturbance, hypervigilance, anger and rage.  The Veteran's wife described fights with her husband as well as multiple incidents of road rage.  The Veteran's wife described being nudged by the Veteran during fights and that he had broken dishes during arguments.  She stated that her husband had been verbally abusive.  They described having gone through marriage counselling.  The Veteran's daughter described moments in her childhood where the Veteran was extremely hypervigilant.  She stated that she was concerned for her children around the Veteran.  Both the Veteran's wife and daughter stated that they were afraid of the Veteran.  

In September 2012, the Veteran submitted a number of statements from friends and family members in support of his claim.  The Veteran's brother-in-law described the Veteran's mood swings.  A friend additionally described witnessing an outburst by the Veteran at a social function.  In a statement from the Veteran's daughter, she described being fearful of her father's rages as she grew up.  

In June 2014 a readjustment counsellor, M.V., it was noted that the Veteran had bouts with angry outbursts, irritability, sleep disturbance, avoidance and detachment.  

The Veteran was most recently afforded a VA examination in March 2015.  The Veteran described recurrent distressing dreams related to military trauma, psychological distress at exposure to cues resembling trauma, avoidance, negative alterations in cognitions and mood associated with traumatic events, irritability in the form of verbal aggression.  Co-morbid symptoms included sleep disturbance, inappropriate guilt and suicidal ideation. 

The examiner described the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was described as casually dressed and well-groomed with a flat affect.  There were no hallucinations, delusions, and suicidal and homicidal ideations were denied, however the Veteran stated that he has periodic suicidal ideations to include "running his car off the road."  Thoughts of his family prevented him from serious intent.  The examiner stated that it was not as likely as not that the Veteran's PTSD would preclude him from obtaining or maintaining gainful employment. The impact of PTSD on the Veteran's occupational functioning relate to having to be around large groups of people and in environments that remind him of his military trauma.

Having considered the entirety of the evidence of record, the Board finds most significant the testimony of the Veteran and his family which describe severe symptoms to include rage and periods of violence.  The Veteran is shown to experience trouble sleeping, irritability, avoidance, short term memory loss, panic and suicidal ideation.  The Veteran's family members are shown to be afraid of him.  For these reasons, the Board finds a 70 percent disability rating to be most appropriate.  While the Veteran's VA examiners' findings and the assigned GAF scores appear to suggest more mild symptoms than those described in the 70 percent rating criteria, the Board notes again that the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, given the level of social impairment, violence and irritability shown by the evidence of record, a 70 percent evaluation is warranted.

At no time during their period on appeal is a higher, 100 percent disability rating warranted.  There is no demonstration of gross impairment in thought processes or communication, persistent hallucinations, grossly inappropriate behavior a persistent danger to self or others or an intermittent ability to perform activities of daily living nor is there memory loss of such a severity where the Veteran is disoriented to time, place or people.  The Veteran is shown to have difficulty with social relationships but is found maintain a relationship with his wife, daughter and grandchildren, however strained.  Moreover, the Veteran's last VA examiner found the Veteran's functional impairment appearing to cause only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, demonstrating symptoms less severe than those described in the 100 percent disability rating criteria; a 100 percent disability rating is not warranted.

The ratings now assigned are based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).


ORDER

A schedular evaluation of 70 percent throughout the appeal, but not greater, for PTSD is granted.


REMAND

Following the Board's April 2014 remand, the RO provided the Veteran with VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In July 2014, the Veteran submitted a partially complete form which did not include the complete contact information for his former employers.  Thereafter, the Veteran provided the missing addresses in a December 2014 correspondence.  Despite having received additional employment information, the RO proceeded with adjudication of the claim without first seeking additional information from the Veteran's employers.  On remand, the RO must contact the employers cited in the December 2014 correspondence for further information pursuant to the TDIU claim.  See Stegall v. West, 11. Vet. App. 268 271-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send a request for Employment Information, VA Form 21-4192, to the Veteran's employers as listed in the December 2014 letter.   If additional information is required, contact the Veteran for the required information.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.  Any response received should be associated with the claims file.

2.  Thereafter, the AOJ should then readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


